Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election filed 6/3/2021 in response to the Office Action of 4/7/2021 is acknowledged and has been entered.  Applicant's election with traverse of Group I, claims 1- 6 is acknowledged.  The grounds for traverse as indicated by the Applicant are supposed errors in the restriction requirement because the methods are capable of working together and overlap in scope but do not provide any arguments for such assertion, and because Applicant asserts that the product as claimed can be used with the claimed methods.  Applicant Arguments are not persuasive as  the methods having different designs are not capable of working together as they comprise different steps, elements for detecting different complexes comprising different combinations of immunoglobulin classes and peptides.  In addition, the invention related as product and process of use can be shown as distinct if either (1) or (2) as explained in the Restriction requirement on page 3.   It is maintained that the product can be used in materially different process as previously explained.   Claims 11-14 are rejoined with Group I. 
Claims 7-10, 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election with traverse of the following species is acknowledged: 
Species a1: patient suspected of having a SARS-CoV-2 infection. Species b1 carrier comprises one polypeptide i.e. SEQ ID NO: 12 (not variant); Species c1 diagnosis as the clinical goal; Species d: microliter plate  Species e3 more than three calibrators is elected where each calibrator is a different concentration of a recombinant antibody to the polypeptide comprising SEQ ID NO: 12. Species f. means for detecting an IgA class antibody that is a secondary antibody that binds specifically to IgA class antibodies.  The grounds for traverse do not address the basis for restriction.  Applicant is directed to page 6 of the office action.  Furthermore, there are at least five different databases that accompany the results of a search of one discrete amino acid and each result set from a particular database must be carefully considered. Hence, the search of at least 25 different amino acid sequences and combination thereof, in the databases would require extensive searching and review. Therefore Applicant’s arguments are not found persuasive. Claims 2, 5, 12 drawn to non elected species b, are withdrawn.  As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 1, 3-4,6, 11,13-14 are currently under consideration in view of the elected species.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application EP20158348.1, does not disclose the claimed SEQ ID 12 (claim 1) . As applicant added matter to the disclosure which is not supported by the disclosure of the parent application as originally filed the instant examined claims  are given priority only to the filing date of 2/20/2020.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the steps of incubating a sample with a diagnostically useful carrier comprising a polypeptide immobilized thereon [..] and detecting binding of an IgA class antibody to the polypeptide.  Claim 6 recites “wherein an infection is detected at [..].  The scope of the claim is vague it is not clear as to whether detecting an infection refers to the diagnosis or refers to detecting a second infection as the nexus between method steps and detection of infection is missing.  The specification discloses using the same carrier and detecting some level of antibodies in SARS-CoV -2 in subjects diagnosed with SARS-CoV -2  or MERS or OC43 (table 1) and therefore is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 11 recites “wherein the antibody is an IgA class antibody”.  However, the base claim recites detecting the binding of an IgA class antibody.  It is not cleasr as to whether the limitation of claim 11 is redundant or it refers to another antibody i.e. a secondary antibody (i).   The specification is devoid of such secondary antibody “wherein the antibody is an IgA class antibody” and therefore is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 

Claim Rejections - 35 USC § 112 Fourth Paragraph

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:



Claim 14 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The limitation of dependent claim 14 “wherein the secondary antibody is labeled” is  not further limiting the scope of claim 1 as claim 1 recites the secondary antibody comprises a label.   Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 


Claims 1, 3-4, 6, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US20080213284) Wu et al (IDS Reference) and Zhang et al (IDS Reference) in view of Wu et al. (IDS reference). 
Claim interpretation.  
As SEQ ID 1 refers to the SARS-CoV-2. spike protein and SEQ ID 12 is a fragment thereof, carrier comprising the spike protein of SARS-CoV-2 comprises SEQ ID 12. 
Chong et al. teach throughout the patent and especially in Abstract [0028] methods for diagnosing infections with a corona virus comprising obtaining a sample i.e. serum [0029] from the subject and detecting antibodies against a corona virus polypeptides specifically the spike (S)  [0003] [0027] i.e. comprising SEQ ID NO:4 or receptor binding immunogenic fragments thereof ([0011]table on page 3;[0006]), using standard techniques as for example ELISA or Western Blot, IFA [0028].   Chong et al. teach the S protein comprises receptor binding domains that mediate the target cell binding and entry of the corona virus and therefore can be targeted for diagnosing or treating the SARS infections [0014].  Chong et al. teach obtaining the sequence of a SARS Cov virus from the GeneBank (example 1) , cloning the annotated S protein and fragments (example 2-3) and mapping epitopes (example 6) using standard techniques, wherein epitopes, fragments comprising epitopes can be used as target antigens in Chong et al. teach an ELISA format wherein the carrier comprises an ELISA microliter well coated with the recombinant fragments to form a complex with anti-S antibodies in the sample complex, wherein the complex is detected with an anti-human IgG conjugated to HRP for optical detection.   Such ELISA assays can be used as diagnostic kits to detect the presence of anti-SARS COV antibodies [0072], which reads on the instant diagnostically useful carrier comprising a polypeptide immobilized to the carrier.
While Chong et al. teach the methods for diagnosing a corona virus by detecting antibodies the spike (S)  protein of a corona virus i.e. SARS CoV virus, Chong et al. is silent regarding SARS-CoV-2.  
However, SARS-CoV-2 is an emerging corona virus that has been isolated from a pneumonia patients in Wuhan, sequenced, annotated i.e. gene S. and deposited with the accession MN908947 as shown in Wu et al  (page 266, left last paragraph) and Zhang et al (whole publication), which reads on the instant SARS-CoV-2 as the instant specification discloses SARS-CoV-2 refers to a virus having the genome deposited under the GenBank accession code MN908947, (page 26), wherein Version MN908947.3 was published on 1/17/.2020 and identical to the nucleotide sequence of instant SEQ 13 as evidenced by the instant specification (page 26) thus necessarily comprising the S polypeptide comprising SEQ ID NO: 1 or SEQ ID NO:12 as claimed.   
In addition Wu et al. teach the predicted 3-D protein structures of the SARS-CoV-2 aka WHCV is closely related to SARS-CoV suggesting SARS-CoV-2 can efficiently use human ACE2 as a receptor for cellular entry which could facilitate human to human transmission (page 268, left first paragraph).  

It would have been prima facie obvious, before the effective filing of the claimed invention, to perform the method of Chong et al.  for the diagnosis of the newly emerging  corona virus of Wu et al. and Zhang et al  in suspected subject wherein a polypeptide comprising SARS-CoV-2 S protein  i.e. instant SEQ ID 1 or an  fragment thereof of are immobilized on a diagnostically useful carrier as for example an ELISA support as taught in Chong et al.  One would be motivated to do so as both S protein from SARS-CoV and SARS-CoV-2 comprises receptor binding domains that mediate the target cell binding and entry of the corona virus as taught in Chong et al and  Zhang et al  respectively, and therefore can be targeted for diagnosing or treating the SARS infections  taught in Chong et al.  [0014]. Finding  mapping epitopes of the SARS-CoV-2 S protein would have been obvious as the methods of epitope mapping and cloning polypeptide fragments comprising relevant epitopes to obtain recombinant expressed polypeptides for detecting antibodies in suspected subjects for diagnosis were known in the art as taught in Chong et al.   
Chong et al., Wu et al. and Zhang et al are relied upon as in the 103 rejection above.  
Chong et al., Wu et al. and Zhang et al are silent regarding detecting an IgA antibody wherein an infection is detected at 5 days or fewer after onset of  SARS-CoV-2  
Wu et al. teach that because humoral immunity displays different isotypes of antibodies including IgA, IgG and IgM during infection, evaluation whether these antibodies could be used as diagnostic indices for the viral infection is needed.(page 118 right first full paragraph).  In particular, Wu et al. teach detecting various 
It would have been prima facie obvious, before the effective filing of the claimed invention, to perform the method of Chong et al.  Wu et al. and Zhang et al  in suspected subject for the diagnosis of the newly emerging  SARS-CoV-2 wherein samples are obtained at 5 days or less and further evaluate different isotypes of antibodies including IgA, IgG and IgM during infection as taught in Wu et al.  
One would be motivated to do so to provide a sooner diagnosis in a more sensitive ELISA format to allow for prompt treatment. As the instant claims and the prior art use the same subjects and diagnostic carriers comprising the S1 SARS-CoV-2 polypeptides detection of IgA SARS-CoV-2  antibodies would have been obvious and resulted in detecting  an infection as claimed.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. recombinant S protein/fragments from  SARS-CoV-2  according to known methods as taught in Chong et al.  and WU that is ready for improvement for use in diagnostic 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, 11, 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. The claim(s) recite(s)a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 

Specifically, the claim is directed the naturally occurring correlation between levels of IgA bound to a carrier useful for diagnosing a SARS infection in a suspected subject (claim 1), detecting an infection (claim 6).   The correlation between marker levels and presence of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Also, the claim is directed to an abstract idea, because such concepts as providing diagnosis by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). See MPEP2106.04(a)(2).  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application.
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, providing diagnosis and detecting an infection  d, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed 
While a reference is made to binding an antibody to an immobilized polypeptide comprising SEQ ID 12  this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite the step of 
incubating a sample from a patient having or suspected of having a SARS-CoV-2 infection with a diagnostically useful carrier wherein the diagnostically useful carrier comprises (a) a polypeptide that is immobilized to the diagnostically useful carrier, the polypeptide comprising the sequence of SEQ ID NO: 1, SEQ ID NO: 12, incubating a secondary antibody comprising a detectable label with the diagnostically useful carrier; detecting the detectable label.
The step of incubating a sample comprising an antibody with its polypeptide antigen to form a complex that is further incubated with a secondary antibody 
In addition, more recent court opinions, explain that even accepting the fact that the step of detecting autoantibodies to a specific protein in this case deoxyhypusine synthase in a blood serum or plasma sample is not routine and conventional the court of Appeals  for the Federal Circuit decided in Athena Diagnostics  v Mayo Collaborative Services (Fed Cir, 2017-2508, 2/6/2019) as follows:
we cannot hold that performing standard techniques in a standard way to observe a newly discovered natural law provides an inventive concept. This is because  “[t]he  inventive  concept  necessary  at  step  two . . . cannot be furnished by the unpatentable law of nature . . . itself.” Genetic Techs. Ltd. v. Medial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016); see Mayo, 566 U.S. at 73 (considering whether the “claimed processes (apart from the natural laws themselves)” were routine and conventional). Rather, to supply an inventive concept the sequence of claimed steps must do more than adapt a conventional assay to a newly discovered natural law; it must represent an inventive application beyond the discovery of the natural law itself. Because claims 7–9 fail to recite such an application, they do not provide an inventive concept.

Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities 
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641